Exhibit 10.1

LOGO [g28627logo-ba.jpg]

AMENDMENT NO. 1 TO LOAN AGREEMENT

This Amendment No. 1 (the “Amendment”) dated as of March 27, 2007, is among Bank
of America, N.A. (the “Bank”), Ambassadors International, Inc.(“Borrower 1”),
Ambassadors Marine Group, LLC (“Borrower 2”), Ambassadors, LLC (“Borrower 3”),
Ambassadors Cruise Group, LLC (“Borrower 4”) and Cypress Reinsurance, Ltd.
(“Borrower 5”) (Borrower 1, Borrower 2, Borrower 3, Borrower 4 and Borrower 5
are sometimes referred to collectively as the “Borrowers” and individually as
the “Borrower”).

RECITALS

A. The Bank and the Borrowers entered into a certain Loan Agreement dated as of
September 1, 2006 (together with any previous amendments, the “Agreement”).

B. The Bank and the Borrowers desire to amend the Agreement.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

2. Amendments. The Agreement is hereby amended as follows:

 

  2.1 In Subparagraph number 1.1(a) of the Agreement, the amount “Twelve Million
Five Hundred Thousand and 00/100 Dollars ($12,500,000.00)” is substituted for
the amount Twenty Million and 00/100 Dollars ($20,000,000.00).

 

  2.2 In Subparagraph number 1.1(c) of the Agreement, the amount “Twelve Million
Five Hundred Thousand and 00/100 Dollars ($12,500,000.00)” is substituted for
the amount Fifteen Million and 00/100 Dollars ($15,000,000.00).

 

  2.3 Subparagraph 1.3(b) of the Agreement is amended to read in its entirety as
follows:

“(b) The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date. Any interest period for an optional interest rate (as described below)
shall expire no later than the Facility No. 1 Expiration Date”.

 

  2.4 In Subparagraph number 1.5(b) of the Agreement, the amount “Twelve Million
Five Hundred Thousand and 00/100 Dollars ($12,500,000.00)” is substituted for
the amount Twenty Million and 00/100 Dollars ($20,000,000.00).

 

  2.5 A new Subparagraph 1.5(e) (vii) is added to the Agreement, which reads in
its entirety as follows:

“(vii) To pay the Bank a non-refundable fee equal to 0.60% per annum of the
outstanding undrawn amount of each standby letter of credit, payable annually in
advance, calculated on the basis of the face amount outstanding on the day the
fee is calculated”.

 

  2.6 A new Paragraph 1.6 is added to the Agreement, which reads in its entirety
as follows:

“1.6 Optional Interest Rates. Instead of the interest rate based on the rate
stated in the paragraph entitled “Interest Rate” above, the Borrower may elect
the optional interest rates listed below for this Facility No. 1 during interest
periods agreed to by the Bank and the Borrower. The

 

1



--------------------------------------------------------------------------------

optional interest rates shall be subject to the terms and conditions described
later in this Agreement. Any principal amount bearing interest at an optional
rate under this Agreement is referred to as a ‘Portion.’ The following optional
interest rates are available:

(a) The IBOR Rate plus 1 percentage point(s)”.

 

  2.7 A new Article 1A is added to the Agreement, which reads in its entirety as
follows:

“1A. OPTIONAL INTEREST RATES

1A.1 Optional Rates. Each optional interest rate is a rate per year. Interest
will be paid on April 1, 2007, and then on the same day of each month thereafter
until payment in full of any principal outstanding under this Agreement. No
Portion will be converted to a different interest rate during the applicable
interest period. Upon the occurrence of an event of default under this
Agreement, the Bank may terminate the availability of optional interest rates
for interest periods commencing after the default occurs. At the end of each
interest period, the interest rate will revert to the rate stated in the
paragraph(s) entitled “Interest Rate” above, unless the Borrower has designated
another optional interest rate for the Portion.

1A.2 IBOR Rate. The election of IBOR Rates shall be subject to the following
terms and requirements:

(a) The interest period during which the IBOR Rate will be in effect will be no
shorter than thirty (30) days and no longer than one year. The last day of the
interest period will be determined by the Bank using the practices of the
offshore dollar inter-bank market.

(b) Each IBOR Rate Portion will be for an amount not less than One Hundred
Thousand and 00/100 Dollars ($100,000.00).

The “IBOR Rate” means the interest rate determined by the following formula,
rounded upward to the nearest 1/100 of one percent. (All amounts in the
calculation will be determined by the Bank as of the first day of the interest
period.)

 

IBOR Rate =            IBOR Base Rate       (1.00 - Reserve Percentage)   

Where,

(i) “IBOR Base Rate” means the interest rate at which the Bank of America’s
Grand Cayman Banking Center, Grand Cayman, British West Indies, would offer U.S.
dollar deposits for the applicable interest period to other major banks in the
offshore dollar inter- bank market.

(ii) “Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

(d) The Bank will have no obligation to accept an election for an IBOR Rate
Portion if any of the following described events has occurred and is continuing:

(i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of an IBOR Rate Portion are not available in the offshore
dollar inter-bank market; or

 

2



--------------------------------------------------------------------------------

(ii) the IBOR Rate does not accurately reflect the cost of an IBOR Rate Portion.

(e) Each prepayment of an IBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid, and a prepayment fee as described below. A “prepayment”
is a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.”

 

  2.8 A new Article 1B is added to the Agreement, which reads in its entirety as
follows:

“1B COLLATERAL

1B.1 Personal Property. The personal property listed below now owned or owned in
the future by the parties listed below will secure the Borrower’s obligations to
the Bank under this Agreement. The collateral is further defined in security
agreement(s) executed by the owners of the collateral. In addition, all personal
property collateral owned by the Borrower securing this Agreement shall also
secure all other present and future obligations of the Borrower to the Bank
(excluding any consumer credit covered by the federal Truth in Lending law,
unless the Borrower has otherwise agreed in writing or received written notice
thereof). All personal property collateral securing any other present or future
obligations of the Borrower to the Bank shall also secure this Agreement.

(a) Time deposits with the Bank and owned by the Borrower in an amount not less
than Twelve Million Five Hundred Thousand and 00/100 Dollars ($12,500,000.00)”.

 

  2.9 A new Paragraph 4.6 is added to the Agreement, which reads in its entirety
as follows:

“4.6 Security Agreement. Signed original security agreements covering the
personal property collateral which the Bank requires”.

 

  2.10 A new Paragraph 4.7 is added to the Agreement, which reads in its
entirety as follows:

“4.7 Perfection and Evidence of Priority. Evidence that the security interests
and liens in favor of the Bank are valid, enforceable, properly perfected in a
manner acceptable to the Bank and prior to all others’ rights and interest,
except those the Bank consents to in writing. All title documents for motor
vehicles which are part of the collateral must show the Bank’s interest”.

 

  2.11 A new Paragraph 5.13 is added to the Agreement, which reads in its
entirety as follows:

“5.13 Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.”

 

  2.12 Paragraphs 6.3, 6.4, 6.6 and 6.7 of the Agreement are deleted in their
entirety, respectively.

 

  2.13 Subparagraph 6.13(b) of the Agreement is deleted in its entirety.

 

  2.14 A new Paragraph 6.21 is added to the Agreement, which reads in its
entirety as follows:

“6.21 Perfection of Liens. To help the Bank perfect and protect its security
interest and liens, and reimburse it for related costs it incurs to protect its
security interests and liens.”

 

  2.15 A new Paragraph 7.13 is added to the Agreement, which reads in its
entirety as follows:

“7.13 Lien Priority. The Bank fails to have an enforceable first lien (except
for any prior liens to which the Bank has consented in writing) on or security
interest in any property given as security for this Agreement (or any
guaranty)”.

 

3



--------------------------------------------------------------------------------

3. Representations and Warranties. When the Borrowers sign this Amendment, each
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which any Borrower is bound, and (d) this
Amendment is within each Borrower’s powers, has been duly authorized, and does
not conflict with any of its organizational papers.

4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:

 

  4.1 If any Borrower or any guarantor is anything other than a natural person,
evidence that the execution, delivery and performance by such Borrower and/or
such guarantor of this Amendment and any instrument or agreement required under
this Amendment have been duly authorized.

 

  4.2 A Security Agreement executed by Ambassadors International, Inc.

5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement shall remain in full force and effect.

6. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

Borrower:       Bank:     Ambassadors International, Inc.     Bank of America,
N.A.   By:  

/s/ Brian R. Schaefgen

    By:  

/s/ Mara Vaisz

    Brian R. Schaefgen, Chief Financial Officer       Authorized Signer   By:  

/s/ Laura L. Tuthill

          Laura L. Tuthill, Vice President and           Corporate Controller  
     

 

4



--------------------------------------------------------------------------------

Borrower: Ambassadors Marine Group, LLC By:   Ambassadors International, Inc.,
Member By:  

/s/ Brian R. Schaefgen

  Brian R. Schaefgen, Chief Financial Officer,   Treasurer and Secretary
Borrower: Ambassadors, LLC By:   Ambassadors International, Inc., Member By:  

/s/ Brian R. Schaefgen

  Brian R. Schaefgen, Chief Financial Officer,   Treasurer and Secretary
Borrower: Ambassadors Cruise Group, LLC By:   Ambassadors International, Inc.,
Member By:  

/s/ Brian R. Schaefgen

  Brian R. Schaefgen, Chief Financial Officer,   Treasurer and Secretary
Borrower: Cypress Reinsurance, Ltd. By:  

/s/ Joseph J. Ueberroth

  Joseph J. Ueberroth, President By:  

/s/ Brian R. Schaefgen

  Brian R. Schaefgen, Vice President,   Chief Financial Officer and Secretary

 

5